Exhibit 10.1

 

REMOTE KNOWLEDGE, INC.

 

SUBSCRIPTION AGREEMENT

 

August 31, 2004

 

REMOTE KNOWLEDGE, INC.

Attn: Henry Houston

16360 Park Ten Place, Suite 200

Houston, TX 77084

 

Ladies and Gentlemen:

 

1. The Offering. The undersigned (the “Subscriber”) understands that REMOTE
KNOWLEDGE, INC., Delaware corporation (the “Company”), is offering up to 6,000
shares of its Series B Convertible Preferred Stock (“Series B Preferred Stock”)
along with warrants to purchase up to 24,000,000 shares of common stock
(collectively, the “Securities”) to a limited number of qualified investors,
each of whom will qualify as an “accredited investor.”

 

2. Cancellation of Previous Subscription Agreement Execution of this Agreement
cancels all previous Subscription Agreements between the Company and Subscriber,
including but not limited to the offering of 5000 shares of Series B Preferred
Stock with Sanders Morris Harris, Inc. acting as placement agent and the Series
B Preferred Stock Offering totaling 4913 shares subscribed.

 

3. Acquisition of Securities. In connection with the offer of the Securities
hereby, the Company has duly authorized the issuance to the Subscriber of the
Securities listed on the signature page of this Agreement pursuant to the terms
and conditions of this Agreement. The Preferred Stock will have the rights,
preferences, privileges, restrictions and voting power set forth in the
Company’s Certificate of Designation and Preferences for the Series B
Convertible Preferred Stock as set forth in the attached Exhibit A and the
Warrants will be issued pursuant to the terms and conditions of the form of
Warrant as set forth in the attached Exhibit B. The Securities will be subject
to the Registration Rights Agreement set forth in the attached Exhibit C.

 

3.1 Procedure Issuance of Securities. Execution of this Subscription Agreement
will obligate the Subscriber to purchase the total number of Securities set
forth on the signature page, in three separate transactions, the First Closing,
the Second Closing and Third Closing, so that 20.833% of the Securities will be
purchased and sold at the First Closing, 41.667% of the Securities will be
purchased and sold at the Second Closing, and the remaining 37.5% of the
Securities will be purchased and sold at the Third Closing, (expressly providing
the conditions for the Second and Third Closings have been met by the Company).



--------------------------------------------------------------------------------

3.1.1. First Closing. Subject to the terms and conditions of this Agreement, the
Company agrees to issue to all of the Subscribers in the First Closing (as
defined below) up to a total of 1250 shares of the Preferred Stock, along with
Warrants to purchase 5,000,000 shares of common stock for seven years at a
purchase price of $.75 per share (collectively, the “First Securities”) for a
total purchase price of $3,750,000.

 

3.1.2. Second Closing. After the First Closing and subject to the terms and
conditions of this Agreement, the Company agrees to sell at the Second Closing
(as defined below), up to an additional 2,500 shares of Preferred Stock along
with Warrants to purchase 10,000,000 shares of common stock for seven years at a
purchase price of $.75 per share (the “Second Securities”) at a total purchase
price of $7,500,000, with the further condition that the Company must have sold
and delivered 100 of the Company’s product RK3000. The evidence of sales and
deliveries will be a certificate from an officer of the Company, based on copies
of customer invoices. Until the Company has sold the requisite number of RK3000
units, the Subscriber will not be required to purchase the Second Securities.

 

3.1.3 Third Closing. After the First Closing and second closing and subject to
the terms and conditions of this Agreement, the Company agrees to sell at the
Third Closing (as defined below), up to an additional 2,250 shares of Preferred
Stock along with Warrants to purchase 9,000,000 shares of common stock for seven
years at a purchase price of $.75 per share (the “Second Securities”) at a total
purchase price of $6,750,000, with the further condition that the Company must
have sold and delivered, 300 of the Company’s product RK3000 in addition to the
100 sold for the Second Closing. The evidence of sales and deliveries will be a
certificate from an officer of the Company, based on copies of customer
invoices. Until the Company has sold the requisite number of RK3000 units, the
Subscriber will not be required to purchase the Second Securities.

 

3.1.4 Failure to meet conditions for Second and Third Closings. If the required
numbers of sales have not been invoiced in order to cause the Second and Third
Closings by March 31, 2005 then such Closings will be cancelled and the
obligation of the Subscriber to purchase the Securities in those closings shall
be terminated.

 

3.2 Closing

 

3.2.1. First Closing. The closing of the purchase and sale of the First
Securities will take place at the offices of the Company or at any other
location as may be agreed by the parties hereto (the “First Closing”). The First
Closing will take place when the Company has received subscriptions for
$6,000,000 and funds of $1,250,000. At the First Closing, the Company will
deliver to the Purchasers certificates representing the First Securities
including up to 1,250 shares of the Preferred Stock and Warrants to purchase
5,000,000 shares of common stock at a purchase price of $.75.

 

3.2.2. Second Closing. The closing of the purchase and sale of the Second
Securities (the “Second Closing”) will occur within (10) days of written notice
from the Company to the Subscriber at the address set forth herein that the
requisite number of units have been sold, and will take place at the offices of
the Company or at any other location as may be agreed by the parties hereto (the
“Second Closing”). Until



--------------------------------------------------------------------------------

the Company has sold the required number of RK3000 units, the Subscriber is not
obligated to purchase the Second Securities. At the Second Closing, the Company
will deliver to the Subscriber certificates representing the Second Securities,
including up to 2,500 shares of the Preferred Stock and Warrants to purchase up
to 10,000,000 shares of common stock at a purchase price of $.75.

 

3.2.3. Third Closing. The closing of the purchase and sale of the Second
Securities (the “Second Closing”) will occur within (10) days of written notice
from the Company to the Subscriber at the address set forth herein that the
requisite number of units have been sold, and will take place at the offices of
the Company or at any other location as may be agreed by the parties hereto (the
“Second Closing”). Until the Company has sold the required number of RK3000
units, the Subscriber is not obligated to purchase the Second Securities. At the
Second Closing, the Company will deliver to the Subscriber certificates
representing the Second Securities, including up to 2,250 shares of the
Preferred Stock and Warrants to purchase up to 9,000,000 shares of common stock
at a purchase price of $.75.

 

4. Subscription by Subscriber. Subscriber hereby agrees that the Subscriber will
purchase from the Company the total number of Securities the Company in the
First Closing, Second Closing and the Third Closing as set forth on the
signature page hereof and has tendered a check or has authorized a wire transfer
to the Company in the amount of the required portion of the purchase price for
the First Closing. Upon receipt of written notice from the Company that the
conditions for the Second and Third Closing have been met, the Subscriber will
tender the required portion of the purchase price for the Second and Third
Closing.

 

5. Acceptance of Subscription. The Subscriber acknowledges that a subscription
hereunder shall be irrevocable until accepted or rejected by the Company. The
acceptance by the Company of the subscription shall be evidenced by the
execution of this Agreement by the Company and the acceptance and deposit of
checks or wire transfers tendered for payment of the First Securities. The
Company will not be obligated to deliver the Second Securities or Third
Securities until it has accepted and deposited payment tendered by the
Subscriber for the Second Securities and Third Securities.

 

6. Subscriber’s Representations and Warranties. In connection with this
subscription, the Subscriber hereby represents, warrants, covenants and
acknowledges to the Company as follows:

 

6.1 Purchase for Investment. The Subscriber is acquiring the Securities for
investment for the Subscriber’s own account, not as a nominee or agent, and not
with the view to, or for resale or any distribution thereof. The Subscriber
understands that the Securities to be purchased have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws by reason of specific exemptions from the
registration provisions of the Securities Act, and any applicable state
securities laws, the availability of which depend upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Subscriber’s
representations as expressed herein.



--------------------------------------------------------------------------------

6.2 Investor Qualifications. The Subscriber has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company, so that the Subscriber is capable of
evaluating the risks and merits of the investment in Securities of the Company,
and the Subscriber has the capacity, both by experience and by financial
capacity, to protect the personal interests of the Subscriber in the
negotiations concerning the terms and conditions of the Securities.

 

6.3 Accredited Investor. The Subscriber is an accredited investor as defined in
Rule 501 of Regulation D promulgated under the Securities Act.

 

6.4 Sophisticated Investor. By reason of the business and financial experience
of the Subscriber, together with the experience of any advisors retained, the
Subscriber has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment, and is able to bear the economic risk of such investment
and, at the present time, is able to afford a complete loss of such investment.
Subscriber hereby represents that it has received the Offering Information of
the Company (as defined below). The Subscriber has had the opportunity to ask
questions of, and receive answers from, the Company concerning the terms and
conditions of the offering of the Securities, to discuss the Company’s business,
management and financial affairs with its management, and to obtain from the
Company any additional information about the Company the Subscriber may have
desired. The Subscriber is satisfied with the answers so received and the
additional information so obtained.

 

6.5 Other Subscribers. The Subscriber is not relying upon any statements or
instruments made or issued by any other Subscriber or any other person, firm or
entity, other than the Company, in making the decision to invest in the
Securities.

 

6.6 Restricted Securities. The Subscriber understands that the Securities are
restricted securities within the meaning of the Securities Act, and that, as a
result, the Subscriber must hold the Securities indefinitely, unless
subsequently registered under (or exempt from registration under) the Securities
Act, and applicable state securities laws and regulations. The Subscriber is
familiar with, or has been advised by counsel regarding, the applicable
limitations upon the resale and transfer of the Securities.

 

6.7 Company’s Reliance. The Subscriber acknowledges that the Company is and will
be relying upon the truth and accuracy of the foregoing representations and
warranties in offering and selling the Securities without first registering them
under the Securities Act and applicable state securities laws, and



--------------------------------------------------------------------------------

that, but for such representations, this subscription would not be accepted. The
Subscriber authorizes the Company, in its sole discretion, to place a
restrictive legend in substantially the following form, with such amendments as
may be required by any state securities laws, on the certificates and any other
documents evidencing the Securities:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED FOR THE
PRIVATE INVESTMENT OF THE HOLDER HEREOF. THEY MAY NOT BE OFFERED OR SOLD, AND NO
TRANSFER OF THEM MAY BE MADE, UNLESS (1) THEY ARE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (2)
THERE IS AVAILABLE AN EXEMPTION FROM SUCH LAWS FOR SUCH OFFER, SALE OR TRANSFER.

 

Company reserves the right to place any additional legends required by state or
Federal law.

 

  7. Company’s Representations and Warranties. The Company has delivered in
connection with this Subscription Agreement information about the Company
(“Offering Information”), including a copy of a prospectus of the Company dated
July 23, 2004, form 10 QSB for the quarter ended June 30, 2004 and offering term
sheet. The Company hereby incorporates by reference herein the Offering
Information and represents that the Offering Information supplied by the Company
for delivery to the Subscriber does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements contained therein not misleading.

 

  8. Registration Rights Agreement. By the execution of the execution page
included in this Subscription Agreement, the Subscriber agrees to enter into the
Registration Rights Agreement with the Company included with the Offering
Information.

 

  9. Indemnity. The subscriber agrees to indemnify and hold harmless the Company
and the officers and directors thereof against any damages, loss, expense or
cost, including, without limitation, reasonable attorneys’ fees, sustained as a
result of the breach of any of the representations made by that Subscriber
herein.

 

  10. Successors and Assigns. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including the transferees of the Securities).



--------------------------------------------------------------------------------

  11. Notices. All notices and other communications provided for or permitted
hereunder will be in writing and will be deemed to have been duly given if
delivered personally or sent by telecopy, registered or certified mail (return
receipt requested), postage prepaid, nationally recognized receipted delivery
service, or courier, if to the Subscriber, at the address set forth on the
signature page hereto, and if the Company, at the address on the first page.
Notices sent by mail will be effective three (3) business days after being
mailed; notices sent by telecopy will be effective when receipt is acknowledged,
and notices sent by receipted delivery service will be effective on the next
business day after delivery to the delivery service. Notices may be changed by
written notice pursuant to this provision.

 

  12. Further Assurances. Each party agrees to use commercially reasonable
efforts to take, or cause to be taken all actions and to do, or cause to be done
all things that may be necessary or appropriate to consummate and to make
effective the transactions contemplated by this Agreement, including, without
limitation, the execution and delivery of such other certificates, agreements,
instruments and documents, the provision of all such information as may be
necessary or appropriate as aforesaid and the making of such governmental
filings as may be necessary.

 

  13. Final Agreement. This Agreement and the attachment hereto constitute the
final agreement between the parties concerning the matters referred to herein,
and supersede all prior agreements and understandings.

 

  14. Counterparts. Two or more duplicate originals of this Agreement may be
signed by the parties, each of which shall be an original, but all of which
together shall constitute one and the same instrument.

 

  15. Governing Law. The validity, meaning and effect of this Agreement shall be
determined in accordance with the laws of the State of Texas.

 

IN WITNESS WHEREOF, the undersigned Subscriber has executed this Agreement as of
the dates set forth on the signature page hereof.

 

[Signature Pages follow]



--------------------------------------------------------------------------------

SUBSCRIPTION SIGNATURE PAGE

New August Offerings

 

Total of Shares of Series B Preferred Stock Subscribed for             

(Includes First, Second and Third Closings)

 

Total Purchase Price: $            

 

Total number of Warrants             

 

     Purchase Price


--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

   Number of Warrants


--------------------------------------------------------------------------------

First Closing

   $            

Second Closing

   $            

Third Closing

   $            

Total:

   $            

 

Date: August 31, 2004

 

Signature(s) of Subscriber:                                        
                                 

 

Printed Name of Subscriber(s):

Address:                                                              

__________________________

 

Telephone Number:                                            

Home:                                                                    

Office:                                                                    

 

Social Security Number:                                         
                              

 

ACCEPTED:                      , 2004

 

REMOTE KNOWLEDGE, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Randy S. Bayne, President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

REGISTRATION RIGHTS AGREEMENT

 

The undersigned Subscriber hereby agrees to enter into and be bound by the
Registration Rights Agreement dated August 31, 2004 with REMOTE KNOWLEDGE, INC.,
a Delaware corporation.

 

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Printed Name

--------------------------------------------------------------------------------

Date